Exhibit 10.4

Execution

SECOND AMENDMENT TO REVOLVING LOAN AGREEMENT

THIS SECOND AMENDMENT TO REVOLVING LOAN AGREEMENT (this “Amendment”), dated as
of August 27, 2018, is by and among CURO FINANCIAL TECHNOLOGIES CORP., a
Delaware corporation (“CFTC”), CURO INTERMEDIATE HOLDINGS CORP., a Delaware
corporation (“Holdings” and, together with CFTC, the “Borrower”), the Guarantors
party to the Loan Agreement (as defined below), each Lender party to the Loan
Agreement (as defined below) and BAY COAST BANK, as administrative agent (in
such capacity, the “Administrative Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed thereto in the
Loan Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Lenders, the Guarantors and the Administrative Agent
are parties to that certain Revolving Loan Agreement dated as of September 1,
2017 (as amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Loan Agreement”);

WHEREAS, CFTC and Holdings desire to refinance the Senior Notes through the
issuance by CURO Group Holdings Corp., a Delaware corporation, of up to
$690,000,000 of new senior secured notes, as described in the Preliminary
Offering Memorandum dated August 6, 2018, as supplemented by a summary pricing
term sheet dated August 13, 2018, to be guaranteed by CFTC, Holdings, and the
Guarantors and Agent and the Lenders have consented to the issuance of the 2018
Senior Notes, subject to the terms and conditions of that certain Consent dated
August 14, 2018 (the “Consent”), by and among CFTC, Holdings, the Administrative
Agent and the Lenders; and

WHEREAS, Section 2(c)(z) of the Consent conditions effectiveness of the Consent
on the execution and delivery of this Amendment on or prior to August 31, 2018.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS

1.1 Amendments to Section 1.01.

(a) Section 1.01 of the Loan Agreement is hereby amended by amending and
restating the definition of each defined term listed below its entirety as
follows:

“Accession Agreement” has the meaning set forth in the Senior Notes Indenture
(as in effect on the Second Amendment Effective Date).

“Additional Notes” has the meaning set forth in the Senior Notes Indenture (as
in effect on the Second Amendment Effective Date).



--------------------------------------------------------------------------------

“Asset Sale” means:

(1) the sale, lease, transfer, conveyance or other disposition of any assets;
provided that the sale, lease, transfer, conveyance or other disposition of all
or substantially all of the assets of Group Holdings and its Restricted
Subsidiaries taken as a whole, or Group Holdings and its Restricted
Subsidiaries, taken as a whole, as applicable, will be governed by the
provisions of Section 5.14 and/or the provisions of Section 6.01 of the Senior
Notes Indenture and not by the provisions of Section 5.10 of the Senior Notes
Indenture;

(2) the issue or sale by the Group Holdings or any of its Restricted
Subsidiaries of Equity Interests of any of Group Holdings’s Restricted
Subsidiaries; and

(3) an Event of Loss. In the case of clause (1), (2) or (3), whether in a single
transaction or a series of related transactions:

(A) that have a Fair Market Value in excess of $5.0 million; or

(B) for Net Proceeds in excess of $5.0 million.

Notwithstanding the foregoing, none of the following will be deemed to be an
Asset Sale:

(4) a transfer of assets to Group Holdings or any Restricted Subsidiary of Group
Holdings (other than a Receivables Entity);

(5) an issuance of Equity Interests by a Restricted Subsidiary of Group Holdings
to Group Holdings or to a Restricted Subsidiary of Group Holdings;

(6) for purposes of Section 5.10 of the Senior Notes Indenture only, a
Restricted Payment that is permitted by Section 5.07 of the Senior Notes
Indenture or a Permitted Investment;

(7) the Incurrence of Permitted Liens and the disposition of assets subject to
such Liens by or on behalf of the Person holding such Liens;

(8) the sale, transfer or other disposition of accounts in accordance with
industry practice in connection with the compromise or collection thereof;

(9) any disposition of cash or Cash Equivalents;

(10) the lease, assignment or sub-lease of any property in the ordinary course
of business;

(11) any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business;

 

2



--------------------------------------------------------------------------------

(12) sales of assets that have become worn out, obsolete or damaged or otherwise
unsuitable for use in connection with the business of Group Holdings or any of
its Restricted Subsidiaries;

(14) the license of patents, trademarks, copyrights, software applications and
know-how to Restricted Subsidiaries of Group Holdings and to third Persons in
the ordinary course of business;

(15) the sale, transfer or other disposition of precious metals in the ordinary
course of business;

(16) dispositions of motor vehicles securing consumer loans made by Group
Holdings and its Restricted Subsidiaries in the ordinary course of business;

(17) sales of loans receivable and related assets of the type specified in the
definition of “Qualified Receivables Transaction” to a Receivables Entity; and

(18) transfers of loans receivable and related assets of the type specified in
the definition of “Qualified Receivables Transaction” by a Receivables Entity in
a Qualified Receivables Transaction.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under a lease of (or other Indebtedness
arrangements conveying the right to use) real or personal property which are
required to be classified and accounted for as a capital lease or capitalized on
a balance sheet of such Person determined in accordance with GAAP and the amount
of such obligations shall be the capitalized amount thereof in accordance with
GAAP and the stated maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease or other arrangement prior to the
first date upon which such lease or other arrangement may be terminated by the
lessee without payment of a penalty; provided that any obligations of Group
Holdings and its Restricted Subsidiaries either existing on the date of this
Agreement or created prior to the recharacterization described below (i) that
were not included on the consolidated balance sheet of Group Holdings as capital
lease obligations and (ii) that are subsequently recharacterized as capital
lease obligations due to a change in accounting treatment or otherwise, shall
for all purposes of this Agreement (including, without limitation, the
calculation of Consolidated Net Income and Consolidated Cash Flow) not be
treated as Capital Lease Obligations or Indebtedness.

“Cash Equivalents” means:

(1) marketable direct obligations issued by, or unconditionally Guaranteed by,
the United States or issued by any agency thereof and backed by the full faith
and credit of the United States, in each case maturing within one year from the
date of acquisition;

(2) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or banker’s acceptances having maturities of one year or less from
the date of acquisition issued by any lender to Group Holdings or any of its
Subsidiaries or by any commercial bank organized under the laws of the United
States or any state thereof having combined capital and surplus of not less than
$250,000,000;

 

3



--------------------------------------------------------------------------------

(3) commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Ratings Group (“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”), or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial paper
issuers generally, and maturing within one year from the date of acquisition;

(4) repurchase obligations of any financial institution satisfying the
requirements of clause (2) of this definition, having a term of not more than 30
days, with respect to securities issued or fully Guaranteed or insured by the
United States government;

(5) securities with maturities of one year or less from the date of acquisition
issued or fully Guaranteed by any state of the United States, by any political
subdivision or taxing authority of any such state or by any foreign government,
the securities of which state, political subdivision, taxing authority or
foreign government (as the case may be) have one of the two highest rating
obtainable from either S&P or Moody’s;

(6) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any financial
institution satisfying the requirements of clause (2) of this definition;

(7) money market, mutual or similar funds that invest at least 95% of their
assets in assets satisfying the requirements of clauses (1) through (6) of this
definition;

(8) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$1,000,000,000; and

(9) with respect to Foreign Subsidiaries only, any Investments outside of the
United States that are functional foreign equivalents in all material respects
to the Cash Equivalents described in clauses (1) through (5) above.

“Change of Control” means the occurrence of any of the following:

(1) the direct or indirect sale, conveyance, transfer, lease or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of Group
Holdings and its Subsidiaries, taken as a whole, to any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act) other than
the Permitted Holders;

(2) the adoption of a plan relating to the liquidation or dissolution of Group
Holdings; or

 

4



--------------------------------------------------------------------------------

(3) the consummation of any transaction (including any merger or consolidation)
the result of which is that any “person” or “group” (as defined above) other
than the Permitted Holders, becomes the “beneficial owner” (as such term is
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that for
purposes of this clause (3) such “person” or “group” shall be deemed to have
“beneficial ownership” of all shares that such “person” or “group” has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of more than 50% of the Voting Stock
of Group Holdings.

“Consolidated Total Debt” means, as of any date of determination, an amount
equal to the aggregate principal amount of Indebtedness of Group Holdings and
its Restricted Subsidiaries outstanding on such date, determined on a
consolidated basis in accordance with GAAP (but excluding the effects of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with any acquisition permitted under the Senior Notes
Indenture), with such pro forma adjustments as are appropriate and consistent
with the pro forma adjustment provisions set forth in the definition of the term
“Consolidated Total Leverage Ratio.”

“Consolidated Total Leverage Ratio” means, with respect to any specified Person,
as of any date of determination, the ratio of (i) the Consolidated Total Debt to
(ii) Consolidated Cash Flow of such Person for the most recently ended four
fiscal quarters for which internal financial statements are available. In the
event that the Group Holdings or any of its Restricted Subsidiaries Incurs or
redeems any Indebtedness (other than revolving credit borrowings) or issues or
redeems Preferred Stock subsequent to the commencement of the period for which
the Consolidated Total Leverage Ratio is being calculated but prior to the date
on which the event for which the calculation of the Consolidated Total Leverage
Ratio is made (the “Calculation Date”), the Consolidated Total Leverage Ratio
shall be calculated giving pro forma effect to such Incurrence or redemption of
Indebtedness, or such issuance or redemption of Preferred Stock (including the
application of any proceeds therefrom), as if the same had occurred at the
beginning of the applicable four quarter reference period. In addition, for
purposes of making the computation referred to above:

(1) acquisitions that have been made by Group Holdings or any of its Restricted
Subsidiaries, including through mergers or consolidations and including any
related financing transactions, during the four quarter reference period or
subsequent to such reference period and on or prior to the Calculation Date
shall be deemed to have occurred on the first day of the four quarter reference
period and Consolidated Cash Flow for such reference period shall be calculated
to include the Consolidated Cash Flow of the acquired entities (adjusted to
exclude (A) the cost of any compensation, remuneration or other benefit paid or
provided to any employee, consultant, Affiliate or equity owner of the acquired
entities to the extent such costs are eliminated and not replaced and (B) the
amount of any reduction in general, administrative or overhead costs of the
acquired entities, in each case, as determined in good faith by an officer of
Group Holdings);

(2) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, shall be excluded;

 

5



--------------------------------------------------------------------------------

(3) any Person that is a Restricted Subsidiary of Group Holdings on the
Calculation Date will be deemed to have been a Restricted Subsidiary of Group
Holdings at all times during such four quarter period;

(4) any Person that is not a Restricted Subsidiary of Group Holdings on the
Calculation Date will be deemed not to have been a Restricted Subsidiary of
Group Holdings at any time during such four quarter period; and

(5) if any Indebtedness bears a floating rate of interest, the interest expense
on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligation applicable to such Indebtedness if such Hedging
Obligation has a remaining term as at the Calculation Date in excess of 12
months).

“CSO Obligations” means obligations to purchase, or other Guarantees of,
consumer loans the making of which were facilitated by Group Holdings or a
Restricted Subsidiary of Group Holdings acting as a credit services organization
or other similar service provider.

“Disqualified Stock” means, with respect to any Person, any Capital Stock which
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder) or upon the happening
of any event:

(1) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise;

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock convertible or exchangeable solely at the option of
Group Holdings or a Subsidiary of Group Holdings; provided that any such
conversion or exchange will be deemed an Incurrence of Indebtedness or
Disqualified Stock, as applicable); or

(3) is redeemable at the option of the holder thereof, in whole or in part, in
the case of each of clauses (1), (2) and (3), on or prior to the 91st day after
the Stated Maturity of the Senior Notes; provided that any Capital Stock that
would not constitute Disqualified Stock but for provisions thereof giving
holders thereof the right to require such Person to repurchase or redeem such
Capital Stock upon the occurrence of an “asset sale” or “change of control”
occurring on or prior to the 91st day after the Stated Maturity of the Notes
will not constitute Disqualified Stock if the terms of such Capital Stock
provide that such Person may not repurchase or redeem any such Capital Stock
pursuant to such provisions prior to Group Holdings’s purchase of the Senior
Notes as are required to be purchased pursuant to Sections 5.10 and 5.14 of the
Senior Notes Indenture.

“Domestic Subsidiary” has the meaning set forth in the Senior Notes Indenture
(as in effect as of the Second Amendment Effective Date).

 

6



--------------------------------------------------------------------------------

“Equity Offering” means a sale for cash of either common equity securities or
units including or representing common equity securities of Group Holdings
(other than to a Subsidiary of Group Holdings).

“Excluded Assets” has the meaning set forth in the Senior Notes Indenture (as in
effect as of the Second Amendment Effective Date).

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors of Group
Holdings, as applicable; provided, however, that with respect to any such value
less than $5.0 million, only the good faith determination of Group Holdings’s
senior management shall be required.

“First Priority Claims” has the meaning set forth in the Senior Notes Indenture
(as in effect as of the Second Amendment Effective Date).

“Foreign Subsidiary” has the meaning set forth in the Senior Notes Indenture (as
in effect as of the Second Amendment Effective Date).

“GAAP” means generally accepted accounting principles in the United States as in
effect on the Second Amendment Effective Date, consistently applied.

“Guarantors” has the meaning set forth in the Senior Notes Indenture (as in
effect as of the Second Amendment Effective Date); provided that the Borrower
shall also be a Guarantor with respect to Additional Secured Obligations owing
by any Loan Party or any of its Subsidiaries and any Swap Obligation of a
Specified Loan Party (determined before giving effect to Sections 7.01 and 7.10)
under the Guaranty.

“Immaterial Subsidiary” has the meaning set forth in the Senior Notes Indenture
(as in effect as of the Second Amendment Effective Date).

“Incur” means, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (by conversion, exchange or otherwise), assume
(pursuant to a merger, consolidation, acquisition or other transaction),
Guarantee or otherwise become liable in respect of such Indebtedness or other
obligation or the recording, as required pursuant to GAAP or otherwise, of any
such Indebtedness or other obligation on the balance sheet of such Person (and
“Incurrence” and “Incurred” shall have meanings correlative to the foregoing);
provided, however, that a change in GAAP that results in an obligation of such
Person that exists at such time becoming Indebtedness shall not be deemed an
Incurrence of such Indebtedness. Indebtedness otherwise Incurred by a Person
before it becomes a Subsidiary of Group Holdings will be deemed to have been
Incurred at the time it becomes such a Subsidiary.

“Indebtedness” means, with respect to any Person, without duplication:

(1) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services, excluding any trade payables and other
accrued current liabilities incurred in the ordinary course of business, but
including, without limitation, all obligations of such Person in connection with
any letters of credit and acceptances issued under letter of credit facilities,
acceptance facilities or other similar facilities, now or hereafter outstanding;

 

7



--------------------------------------------------------------------------------

(2) all obligations of such Person evidenced by bonds, notes, debentures or
other similar instruments;

(3) all indebtedness referred to in clauses (1) and (2) above of other Persons,
the payment of which is secured by (or for which the holder of such indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in property (including, without limitation, accounts and contract rights)
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness; provided that the amount of such
Indebtedness will be the lesser of (A) the fair market value of such property at
such date of determination and (B) the amount of such Indebtedness;

(4) all Guaranteed Indebtedness of such Person;

(5) all obligations under Interest Rate Protection Agreements of such Person;

(6) the net amount owing under all Currency Hedging Obligations of such Person;
and

(7) all Capital Lease Obligations of such Person.

Notwithstanding the foregoing, Indebtedness shall not include CSO Obligations.
The term “Indebtedness” shall not include any lease, concession or license of
property (or guarantee thereof) which would be considered an operating lease
under GAAP as in effect on the date hereof, any prepayments of deposits received
from clients or customers in the ordinary course of business, or obligations
under any license, permit or other approval (or guarantees given in respect of
such obligations) incurred in the ordinary course of business.

Notwithstanding anything in this Agreement to the contrary, the calculation of
Indebtedness shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159, “The Fair Value Option for
Financial Assets and Financial Liabilities,” or any successor thereto (including
pursuant to the Accounting Standards Codification), to value any Indebtedness of
the Borrower or any Restricted Subsidiary at “fair value,” as defined therein.
For the avoidance of doubt, Indebtedness does not include any liability for
United States federal, state, local, foreign or other taxes owed or owing by the
Borrower or any of its Restricted Subsidiaries.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Second Amendment Effective Date, between the Collateral Agent and the Senior
Notes Collateral Agent, substantially in the form of Exhibit F, as it may be
amended, restated, supplemented and/or otherwise modified from time to time.

 

8



--------------------------------------------------------------------------------

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of direct or indirect loans
(including Guarantees of Indebtedness or other obligations), advances or capital
contributions (excluding commissions, travel and similar advances to officers
and employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP; provided that
an acquisition of assets, Equity Interests or other securities by Group Holdings
or a Restricted Subsidiary of Group Holdings for consideration consisting of
common equity securities of Group Holdings or such Restricted Subsidiary shall
not be deemed to be an Investment. If Group Holdings or any Restricted
Subsidiary of Group Holdings sells or otherwise disposes of any Equity Interests
of any direct or indirect Restricted Subsidiary of Group Holdings such that
after giving effect to any such sale or disposition, such Person is no longer a
direct or indirect Restricted Subsidiary of Group Holdings, Group Holdings will
be deemed to have made an Investment on the date of any such sale or disposition
equal to the Fair Market Value of the Equity Interests of such Restricted
Subsidiary not sold or disposed of. For purposes of the definition of
“Unrestricted Subsidiary” and Section 5.07 of the Senior Notes Indenture:

(1) Investments shall include the portion (proportionate to Group Holdings’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of Group Holdings at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, Group Holdings will be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to: (a) Group Holdings’s “Investment” in such Subsidiary at the
time of such redesignation; less (b) the portion (proportionate to Group
Holdings’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of such Subsidiary at the time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary of Group
Holdings will be valued at its Fair Market Value at the time of such transfer.
The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by Group Holdings
or a Restricted Subsidiary of Group Holdings in respect of such Investment.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by Group Holdings
or a Restricted Subsidiary of Group Holdings in respect of such Investment.

“Net Proceeds” means the aggregate cash proceeds received by Group Holdings or
any of its Restricted Subsidiaries in respect of any Asset Sale (including any
cash received upon the sale or other disposition of any non cash consideration
received in any Asset Sale), net of the direct costs relating to such Asset Sale
(including legal, accounting and investment banking fees and sales commissions)
and any relocation expenses Incurred as a result thereof, taxes paid or payable
as a result thereof (after taking into

 

9



--------------------------------------------------------------------------------

account any available tax credits or deductions and any tax sharing
arrangements), amounts required to be applied to the repayment of Indebtedness
(other than any Credit Facility or Pari Passu Indebtedness) secured by a Lien on
the asset or assets that were the subject of such Asset Sale and any reserve for
adjustment in respect of the sale price of such asset or assets established in
accordance with GAAP.

“Permitted Holders” has the meaning set forth in the Senior Notes Indenture (as
in effect as of the Second Amendment Effective Date).

“Permitted Investments” means:

(1) any Investment in Group Holdings or a Restricted Subsidiary of Group
Holdings (other than a Receivables Entity);

(2) any Investment in cash or Cash Equivalents or the Senior Notes;

(3) any Investment by Group Holdings or any Restricted Subsidiary of Group
Holdings in a Person, if as a result of such Investment (A) such Person becomes
a Restricted Subsidiary of Group Holdings (other than a Receivables Entity) or
(B) such Person is merged or consolidated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, Group Holdings or a
Restricted Subsidiary of Group Holdings (other than a Receivables Entity);

(4) any Investment existing on the date of the Senior Notes Indenture or made
pursuant to binding commitments in effect on the date of the Senior Notes
Indenture or an Investment consisting of any extension, modification or renewal
of any Investment existing on the date of the Senior Notes Indenture; provided
that the amount of any such Investment may be increased (x) as required by the
terms of such Investment as in existence on the date of the Senior Notes
Indenture or (y) as otherwise permitted under the Senior Notes Indenture;

(5) any Restricted Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with Section 5.10 of the Senior Notes Indenture;

(6) Hedging Obligations that are Incurred by Group Holdings or any of its
Restricted Subsidiaries for the purpose of fixing or hedging (A) interest rate
risk with respect to any floating rate Indebtedness that is permitted by the
terms of the Senior Notes Indenture to be outstanding or (B) currency exchange
risk in connection with existing financial obligations and not for purposes of
speculation;

(7) Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers’ compensation, performance and other similar
deposits;

(8) loans and advances to officers, directors and employees of Group Holdings
and its Restricted Subsidiaries in the ordinary course of business not to exceed
$5.0 million in the aggregate at any one time outstanding;

 

10



--------------------------------------------------------------------------------

(9) any Investment consisting of a Guarantee permitted by Section 5.09 of the
Senior Notes Indenture;

(10) Investments consisting of non-cash consideration received in the form of
securities, notes or similar obligations in connection with dispositions of
assets permitted pursuant to the Senior Notes Indenture;

(11) Investments received in settlement of bona fide disputes or as
distributions in bankruptcy, insolvency, foreclosure or similar proceedings;

(12) advances to customers or suppliers in the ordinary course of business;

(13) Investments consisting of purchases and acquisitions of supplies, materials
and equipment or purchases or contract rights or licenses of intellectual
property, in each case in the ordinary course of business;

(14) receivables owing to Group Holdings or any of its Restricted Subsidiaries
if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

(15) CSO Obligations of Group Holdings and its Restricted Subsidiaries;

(16) Investments consisting of obligations of officers and employees to Group
Holdings or its Restricted Subsidiaries in connection with such officers’ and
employees’ acquisition of Equity Interests in Group Holdings (other than
Disqualified Stock) so long as no cash is actually advanced by Group Holdings or
any of its Restricted Subsidiaries in connection with the acquisition of such
obligations);

(17) Investments in a Receivables Entity, or any Investment by a Receivables
Entity in any other Person, in each case, in connection with a Qualified
Receivables Transaction, including Investments of funds held in accounts
permitted or required by the arrangements governing such Qualified Receivables
Transaction or any related Indebtedness; provided, however, that any Investment
in a Receivables Entity is in the form of a purchase money note, contribution of
additional receivables or an equity interest;

(18) Investments using the proceeds of the Senior Notes issued on the date of
the Senior Notes Indenture and other cash on hand to repay all outstanding
obligations and terminate all commitments under the Existing VPC Facility (as
defined in the Senior Notes Indenture) as described under the caption “Use of
Proceeds” in the Offering Memorandum;

(19) Investments in joint ventures and similar entities and Unrestricted
Subsidiaries having an aggregate Fair Market Value (measured on the date each
such Investment was made and without giving effect to subsequent changes in
value), when taken together with all other Investments made pursuant to this
clause (19) that are at the time outstanding, not to exceed $20.0 million; and

 

11



--------------------------------------------------------------------------------

(20) other Investments in any Person having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (20) that are at the time outstanding, not to
exceed $30.0 million.

“Permitted Liens” has the meaning set forth in the Senior Notes Indenture (as in
effect as of the Second Amendment Effective Date).

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by Group Holdings or any of the Restricted
Subsidiaries pursuant to which Group Holdings or any of the Restricted
Subsidiaries may sell, convey or otherwise transfer to:

(1) a Receivables Entity (in the case of a transfer by Group Holdings or any of
the Restricted Subsidiaries); or

(2) any other Person (in the case of a transfer by a Receivables Entity), or may
grant a security interest in, any loans receivable (whether now existing or
arising in the future) of Group Holdings or any of the Restricted Subsidiaries,
and any assets related thereto, including all collateral securing such loans
receivable, all contracts and all Guarantees or other obligations in respect of
such loans receivable, proceeds of such loans receivable and other assets which
are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving loans receivable; provided, however, that the financing terms,
covenants, termination events and other provisions thereof shall be market terms
(as determined in good faith by the chief financial officer of Group Holdings).

“Receivables Entity” has the meaning set forth in the Senior Notes Indenture (as
in effect as of the Second Amendment Effective Date).

“Restricted Payment” has the meaning set forth in the Senior Notes Indenture (as
in effect as of the Second Amendment Effective Date).

“Senior Notes” means Group Holdings’ 8.250% Senior Secured Notes due 2025 issued
under the Senior Notes Indenture.

“Senior Notes Collateral Agent” means TMI Trust Company, as Collateral Agent
under the Senior Notes Collateral Documents.

“Senior Notes Guarantee” shall mean the “Notes Guarantees” as defined in the
Senior Notes Indenture (as in effect as of the Second Amendment Effective Date).

“Senior Notes Indenture” means that certain Indenture, dated as of August 27,
2018, entered into by Group Holdings, the guarantors party thereto and the
Collateral Agent in connection with the issuance of the Senior Notes, together
with all instruments and other agreements entered into by Group Holdings and
such guarantors in connection therewith.

 

12



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” has the meaning set forth in the Senior Notes
Indenture (as in effect as of the Second Amendment Effective Date).

(b) Section 1.01 of the Loan Agreement is hereby further amended adding the
following new definitions in alphabetical order:

“Group Holdings” means CURO Group Holdings Corp., a Delaware corporation.

“Offering Memorandum” means Group Holdings’ offering memorandum, dated
August 13, 2018, relating to the initial offering of the Senior Notes.

“Second Amendment” means that certain Second Amendment to Revolving Loan
Agreement, dated as of August 27, 2018, by and among the Borrower, the
Guarantors party thereto, the Lenders party thereto and the Administrative
Agent.

“Second Amendment Effective Date” has the meaning set forth in the Second
Amendment.

1.2 Amendment to Section 5.01. Section 5.01(a) of the Loan Agreement is hereby
amended by amending and restating subsections (i) through (iv) in their entirety
as follows:

(i) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the Fiscal Quarters of each Fiscal Year,
the consolidated balance sheets of Group Holdings and its Subsidiaries as at the
end of such Fiscal Quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of Group Holdings and its Subsidiaries for
such Fiscal Quarter and for the period from the beginning of the then current
Fiscal Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification;

(ii) Annual Financial Statements. As soon as available, and in any event within
120 days after the end of each Fiscal Year, commencing with the Fiscal Year in
which the Closing Date occurs, (A) the audited consolidated balance sheets of
Group Holdings and its Subsidiaries as at the end of such Fiscal Year and the
related audited consolidated statements of income, stockholders’ equity and cash
flows of Group Holdings and its Subsidiaries for such Fiscal Year, setting forth
in each case in comparative form the corresponding figures for the previous
Fiscal Year, in reasonable detail, together with a Financial Officer
Certification; and (B) with respect to such consolidated financial statements a
report thereon of independent certified public accountants of recognized
national standing selected by Group Holdings, and reasonably satisfactory to the
Administrative Agent (which report and/or the accompanying financial statements
shall be unqualified (except to the extent (and only to the extent) that such
“going concern” qualification or statement relates to the report and opinion
accompanying the financial statements for the fiscal year ending immediately
prior to the stated final maturity date of the Commitments or Loans and which

 

13



--------------------------------------------------------------------------------

qualification or statement is solely a consequence of such impending stated
final maturity date under this Agreement or the demand nature of the Loans
hereunder), and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of Group
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except, with respect to
GAAP being applied on a consistent basis, as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards);

(iii) Compliance Certificate. Together with each delivery of financial
statements of Group Holdings and its Subsidiaries pursuant to Section 5.01(a)(i)
and (ii), a duly executed and completed Compliance Certificate;

(iv) Statements of Reconciliation after Change in Accounting Principles. If, as
a result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Group Holdings and its Subsidiaries delivered pursuant
to Section 5.01(a)(i) or (ii) shall differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form reasonably satisfactory to the Administrative
Agent;

1.3 Amendment to Section 5.02. Section 5.02 of the Loan Agreement is hereby
amended by deleting the text “Series Notes Indenture” and substituting therefor
“Senior Notes Indenture”.

1.4 Amendment to Section 7.09. Section 7.09 of the Loan Agreement is hereby
amended and restated in its entirety as follows:

Section 7.09 Additional Guarantors. If (i) Group Holdings or any of its
Restricted Subsidiaries shall acquire or create another Domestic Subsidiary
after the date of this Agreement (other than an Immaterial Subsidiary or a
Subsidiary that has been designated as an Unrestricted Subsidiary or a
Receivables Entity) or (ii) any Foreign Subsidiary or Immaterial Subsidiary of
Group Holdings guarantees (or otherwise becomes liable for) Indebtedness of CFTC
or Group Holdings or any other Guarantor, then Group Holdings will cause such
Subsidiary to become a Guarantor hereunder and:

(a) execute a Counterpart Agreement substantially in the form of Exhibit E, in
accordance with the terms of this Agreement, pursuant to which such Subsidiary
shall unconditionally Guarantee, on a senior secured basis, all of CFTC’s
Obligations on the terms set forth in this Agreement;

 

14



--------------------------------------------------------------------------------

(b) execute and deliver to the Collateral Agent such amendments or supplements
to the Collateral Documents necessary in order to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected security interest in the
Equity Interests of such Subsidiary, subject to Permitted Liens and the
Intercreditor Agreement, which are owned by CFTC or a Guarantor and are required
to be pledged pursuant to the Collateral Documents;

(c) take such actions as are necessary to grant to the Collateral Agent for the
benefit of the Secured Parties a perfected security interest in the assets of
such Subsidiary, other than Excluded Assets and subject to Permitted Liens and
the Intercreditor Agreement, including the filing of Uniform Commercial Code
financing statements, in each case as may be required by the Collateral
Documents;

(d) take such further action and execute and deliver such other documents
specified in the Collateral Documents or as otherwise may be reasonably
requested by the Collateral Agent to give effect to the foregoing; and

(e) deliver to the Collateral Agent an Opinion of Counsel that (i) such
Counterpart Agreement and any other documents required to be delivered have been
duly authorized, executed and delivered by such Subsidiary and constitute legal,
valid, binding and enforceable obligations of such Subsidiary and (ii) the
Collateral Documents to which such Subsidiary is a party create a valid
perfected Lien on the Collateral covered thereby.

By its execution of the Second Amendment as a Guarantor, Group Holdings
covenants and agrees to perform its obligations under this Section 7.09.

1.5 Amendment to Exhibit F. Exhibit F to the Loan Agreement is hereby amended by
amending and restating it in its entirety to read as Exhibit F hereto.

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (the “Second Amendment Effective Date”) upon satisfaction
of the following conditions (in each case, in form and substance reasonably
acceptable to the Administrative Agent) on or prior to the date hereof.

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by the Borrower, the Guarantors, the Required
Lenders and the Administrative Agent.

(b) Executed Indenture and Intercreditor Agreement. The Administrative Agent
shall have received executed counterparts of the Senior Notes Indenture and the
Intercreditor Agreement.

(c) Certificate of Responsible Officer. The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower certifying that
the Commitments, as amended by this Amendment, comply with Section 5.09(b) of
the Senior Notes Indenture (as defined herein).

 

15



--------------------------------------------------------------------------------

(d) Legal Opinion. The Administrative Agent shall have received an opinion of
counsel to the Loan Parties addressed to the Administrative Agent and the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent.

(e) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

ARTICLE III

MISCELLANEOUS

3.1 Amended Terms. On and after the Second Amendment Effective Date, all
references to the Loan Agreement in each of the Financing Documents shall
hereafter mean the Loan Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Loan Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.

3.2 Representations and Warranties of Loan Parties. The Borrower represents and
warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) Any and all notices required to be delivered by the Borrower, including but
not limited to any notices required to be delivered by the Borrower pursuant to
the Indenture Documents, have been duly given.

(e) The representations and warranties set forth in Article IV of the Loan
Agreement are true and correct as of the date hereof in all material respects
(except for those which expressly relate to an earlier date).

(f) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

16



--------------------------------------------------------------------------------

(g) The Collateral Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders to secure all Obligations (including the principal amount
of all Loans up to the maximum amount of the Commitments as increased under this
Amendment), which security interests and Liens are perfected in accordance with
the terms of the Collateral Documents and prior to all Liens other than
Permitted Liens.

(h) No Conflict. The execution, delivery and performance by the Loan Parties of
this Amendment and the consummation of the transactions hereunder do not and
will not (i) violate (A) any provision of any Law or any governmental rule or
regulation applicable to any such Loan Party, (B) any of the Organizational
Documents of any Loan Party or (C) any order, judgment, or decree of any court
or other agency of government binding on such Loan Party; (ii) result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of such Loan Party; (iii) result in or require
the creation or imposition of any Lien upon any of the properties or assets of
such Loan Party (other than any Liens created under any of the Facility
Documents in favor of the Collateral Agent on behalf of the Secured Parties); or
(iv) require any approval of stockholders, members, or partners or any approval
or consent of any Person under any Contractual Obligation of any Loan Party,
except for such approvals or consents which have been obtained on or before the
Second Amendment Effective Date and disclosed in writing to the Lenders.

(i) First Priority Claims. The outstanding amount of all Obligations, including
without limitation the principal of and all interest on Loans and all Additional
Secured Obligations, constitute and at all times will constitute “First Priority
Claims” under the Senior Notes Indenture (as defined herein) and “First Lien
Obligations” under the Intercreditor Agreement (as defined herein).

(j) Collateral. All Obligations are secured by the “Collateral” under the
“Collateral Documents” (each as defined in the Senior Notes Indenture, as
defined herein) and entitled to a senior secured position with respect to such
Collateral as First Priority Claims thereunder in accordance with the terms
thereof.

3.3 Reaffirmation of Obligations. The Borrower hereby ratifies the Loan
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Loan Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.

3.4 Financing Document. This Amendment shall constitute a Financing Document
under the terms of the Loan Agreement.

3.5 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of Goodwin Procter LLP, the Administrative Agent’s legal counsel.

3.6 Further Assurances. The Borrower agrees to promptly take such action, upon
the request of the Administrative Agent, as is necessary to carry out the intent
of this Amendment.

 

17



--------------------------------------------------------------------------------

3.7 Entirety. This Amendment and the other Financing Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

3.9 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

3.10 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.11 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Section 9.06 of the Loan Agreement are hereby incorporated by reference,
mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:    

CURO FINANCIAL TECHNOLOGIES CORP.

CURO INTERMEDIATE HOLDINGS CORP.

    By:   /s/ Donald F. Gayhardt Jr.       Name:   Donald F. Gayhardt Jr.      
Title:   Chief Executive Officer and President

[Signature Page to Second Amendment]

 

19



--------------------------------------------------------------------------------

GUARANTORS:      

ENNOBLE FINANCE, LLC

A SPEEDY CASH CAR TITLE LOANS, LLC

ADVANCE GROUP, INC.

ATTAIN FINANCE, LLC

AVIO CREDIT, INC.

CASH COLORADO, LLC

CONCORD FINANCE, INC.

CURO CREDIT, LLC

CURO GROUP HOLDINGS CORP.

EVERGREEN FINANCIAL INVESTMENTS, INC.

FMMR INVESTMENTS, INC.

GALT VENTURES, LLC

PRINCIPAL INVESTMENTS, INC.

SCIL TEXAS, LLC

SC AURUM, LLC

SCIL, INC.

SPEEDY CASH

SPEEDY CASH ILLINOIS, INC.

SC TEXAS MB, INC.

THE MONEY STORE, L.P.

CURO MANAGEMENT LLC

TODD CAR TITLE, INC.

TODD FINANCIAL, INC.

 

By:   /s/ Donald F. Gayhardt Jr. Name:   Donald F. Gayhardt Jr. Title:   Chief
Executive Officer and President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

LENDER, ISSUING BANK       BAY COAST BANK,

ADMINISTRATIVE AGENT AND

COLLATERAL AGENT:

     

as Lender, Issuing Bank, Administrative Agent

and Collateral Agent

     

 

By:   /s/ Betty-Ann Mullins   Name:   Betty-Ann Mullins   Title:   Senior Vice
President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

LENDER:     HANCOCK WHITNEY BANK, as Lender     By:   /s/ Eric Luttrell      
Name: Eric Luttrell       Title: Senior Vice President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

EXHIBIT F

INTERCREDITOR AGREEMENT

See attached.